Exhibit 10.2

CONSENT AND WAIVER AGREEMENT

This CONSENT AND WAIVER AGREEMENT (this “Agreement”) is made and entered into as
of this 17th day of March, 2008 among Vertical Communications, Inc., a Delaware
corporation (the “Company”), and each of the undersigned holders (collectively,
the “Stockholders”) of (i) shares of the Company’s common stock, par value $0.01
per share (the “Common Stock”) and warrants to purchase Common Stock (the
“Warrants”), (ii) the Company’s Series D Convertible Preferred Stock, par value
$1.00 per share (the “Series D Preferred Stock”) and (iii) the Company’s Series
E Convertible Preferred Stock, par value $1.00 per share (the “Series E
Preferred Stock”), each of whom are parties to any of the Prior Agreements (as
such term is defined below) (such Stockholders holding a sufficient number of
shares of Common Stock, Warrants, Series D Preferred Stock and/or Series E
Preferred Stock to take the actions provided for herein).

WHEREAS, the Company and certain holders of the Company’s Series E Preferred
Stock (the “Series E Preferred Stockholders”) are parties to that certain
Amended and Restated Securities Purchase Agreement, dated as of December 1, 2006
(the “December 2006 Agreement”);

WHEREAS, the Company and certain holders of the Company’s Series D Preferred
Stock (the “Series D Preferred Stockholders”) are parties to that certain
Securities Purchase Agreement, dated as of February 9, 2006 (the “February 2006
Agreement”);

WHEREAS, the Company and certain holders of the Company’s Common Stock (the
“Common Stockholders”) are parties to, as applicable, (i) that certain Stock
Purchase Agreement, dated September 28, 2005 (the “2005 Agreement”), and
(ii) that certain Stock Purchase Agreement, dated September 28, 2004 (the “2004
Agreement,” and together with the December 2006 Agreement, the February 2006
Agreement and the 2005 Agreement, the “Prior Agreements”);

WHEREAS, the Company desires to enter into that certain Securities Purchase
Agreement of even date herewith (the “2008 Agreement”) with certain investors,
including the Stockholders (the “Initial Investors”), relating to the issuance
of certain Subordinated Convertible Promissory Notes in an aggregate principal
amount of $5,250,000 (the “Initial Notes”);

WHEREAS, after the execution and delivery of the 2008 Agreement, the Company may
sell to certain investors (the “Subsequent Investors,” and together with the
Initial Investors, the “Investors”) a number of additional Notes (the
“Subsequent Notes,” and together with the Initial Note, the “Notes”) on
identical terms and conditions as contained in the 2008 Agreement;

WHEREAS, upon the occurrence of a Qualifying Investment (as defined in the
Notes), (i) the Notes are convertible into shares of Section 5(a) Preferred
Stock (as defined in the Notes), with the powers, designations, preferences and
rights (the “Preferred Terms”) set forth on Exhibit B of the Notes, and (ii) the
Company will issue to the Investors warrants to purchase Common Stock in
substantially the form attached to the Notes as Exhibit A (the “2008 Warrants”),
each in accordance with the terms of the Purchase Agreement and the Notes;



--------------------------------------------------------------------------------

WHEREAS, if no Qualifying Investment has occurred on or before the Outside Date
(as defined in the Notes), the Notes are convertible into shares of Section 5(b)
Preferred Stock (as defined in the Notes) with the Preferred Terms set forth in
Exhibit C of the Notes (the applicable series of preferred stock designated
pursuant to the Notes is referred to herein as the “Series F Preferred Stock”);

WHEREAS, solely with respect to the issuance of the (i) the Notes, (ii) the
Series F Preferred Stock, (iii) the 2008 Warrants (if applicable), (iv) the
Common Stock upon conversion of the Series F Preferred Stock and (v) the Common
Stock upon exercise of the 2008 Warrants (if applicable), the Series E Preferred
Stockholders desire to waive (the “Series E Waiver”) the application and effect
of (1) Section 5(d)(iv) [Adjustment of Series E Conversion Price Upon Issuance
of Additional Shares of Common Stock] of the Certificate of Powers,
Designations, Preferences and Rights of the Series E Preferred Stock (the
“Series E Certificate of Designations”) and (2) Section 8(a) of each of the
warrants issued pursuant to the December 2006 Agreement (collectively, the
“December 2006 Warrants”);

WHEREAS, as contemplated in the Notes, upon a Conversion Event (as defined in
the Notes), the Company will file a certificate of powers, designations and
rights to designate the Series F Preferred Stock (the “Series F Certificate of
Designations”) with the Secretary of State of Delaware;

WHEREAS, in connection with the 2008 Agreement, the Company desires to amend its
Amended and Restated Certificate of Incorporation, as amended, to increase the
number of shares of Common Stock the Company is authorized to issue from
250,000,000 shares to 750,000,000 shares (the “Charter Amendment”);

WHEREAS, the Stockholders desire to approve an amendment to the Company’s 2004
Stock Incentive Plan, as amended (the “Plan”) to increase the shares available
for awards under the Plan to 80,000,000 shares of the Company’s Common Stock
(the “Plan Amendment”); and

WHEREAS, the Stockholders desire to make certain consents and waivers in
connection with (i) the 2008 Agreement and the transactions contemplated
thereby; (ii) the issuance of the Initial Notes to the Initial Investors;
(iii) the issuance of the Subsequent Notes to the Subsequent Investors; (iv) the
terms of the Section 5(a) Preferred Stock and Section 5(b) Preferred Stock, as
set forth in the Notes; (v) the Series E Waiver (vi) the filing of the Series F
Certificate of Designations with the Secretary of State of Delaware; (vii) the
issuance of the Series F Preferred Stock and, if applicable, the 2008 Warrants,
upon conversion of the Notes; (viii) the Charter Amendment; and (ix) the Plan
Amendment.

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto consent and
agree as follows:

1. Consents. Each undersigned Stockholder hereby consents to (a) the 2008
Agreement and the transactions contemplated thereby; (b) the issuance of the
Initial Notes to the Initial Investors; (c) the issuance of the Subsequent Notes
to the Subsequent Investors; (d) the terms of the Section 5(a) Preferred Stock
and Section 5(b) Preferred Stock, as set forth in the Notes; (e)

 

Consent and Waiver Agreement

   2   



--------------------------------------------------------------------------------

the filing of the Series F Certificate of Designations with the Secretary of
State of Delaware; (f) the issuance of the Series F Preferred Stock and, if
applicable, the 2008 Warrants, upon conversion of the Notes; (g) the Charter
Amendment and the transactions contemplated thereby; and (h) the Plan Amendment
and the transactions contemplated thereby. Each Stockholder understands that
his, her or its consent hereunder is irrevocable unless otherwise agreed to in
writing by the Company.

2. Series E Waiver. The undersigned Series E Preferred Stockholders, solely with
respect to the issuance of (i) the Notes, (ii) the Series F Preferred Stock,
(iii) 2008 Warrants (if applicable), (iv) the Common Stock upon conversion of
the Series F Preferred Stock and (v) the Common Stock upon exercise of the 2008
Warrants (if applicable):

(a) On behalf of all holders of Series E Preferred Stock, hereby waive the
application and effect of Section 5(d)(iv) [Adjustment of Series E Conversion
Price Upon Issuance of Additional Shares of Common Stock] of the Series E
Certificate of Designations, and any rights, powers or preferences the holders
of the Series E Preferred Stockholder may have thereunder.

(b) On behalf of all holders of December 2006 Warrants, hereby waive the
application and effect of Section 8(a) [Adjustments to Warrant Price and Warrant
Shares] of each December 2006 Warrant, and any rights the holders of the
December 2006 Warrants may have thereunder.

(c) Each undersigned Series E Preferred Stockholder understands that his, her or
its waiver hereunder is irrevocable unless otherwise agreed to in writing by the
Company. Each undersigned Series E Preferred Stockholder further acknowledges
that, as a result of his, her or its waiver hereunder, the Series E Conversion
Price (as defined in the Series E Certificate of Designations) and the Warrant
Price (as defined in each December 2006 Warrant) shall not be adjusted as a
result of the issuance of the Notes, the Series F Preferred Stock and/or the
2008 Warrants (if applicable).

3. Waiver of Provisions of December 2006 Agreements. The undersigned Series E
Preferred Stockholders that are party to the December 2006 Agreement hereby
waive Section 3.1 [Right of First Refusal] of the December 2006 Agreement with
respect to themselves, and, in addition, on behalf of all of the parties to the
December 2006 Agreement, hereby waive Sections 4.2 [Creation of Senior or Pari
Passu Equity; Issuance of Equity Securities], 4.9 [Restrictions on
Indebtedness], 4.13 [Adjustments to Warrants] and 4.14 [Credit Agreement] of the
December 2006 Agreement, solely for the purposes of effecting the transactions
contemplated by the 2008 Agreement and waive Sections 4.7 [Change to
Charter/By-laws] and 4.10 [Change in Authorized Capital Stock] solely with
respect to the Charter Amendment. The undersigned Series E Preferred
Stockholders agree that any grant or issuance of awards under the Plan after the
Plan Amendment is completed shall not be deemed to be “Additional Shares of
Common Stock” as such term is defined in the Certificate of Powers,
Designations, Preferences and Rights of the Series E Preferred Stock and the
Warrants issued in connection with the December 2006 Agreement if such grant or
issuance (a) complies with Section 4.12 [Issuance of Compensatory Equity Awards]
of the December 2006 Agreement, and (b) does not exceed the maximum number of
shares available for awards under the Plan. Each undersigned Series E Preferred
Stockholder understands that his, her or its waiver and agreements hereunder are
irrevocable unless otherwise agreed to in writing by the Company.

 

Consent and Waiver Agreement

   3   



--------------------------------------------------------------------------------

4. Waiver of Provisions of February 2006 Agreement. The undersigned Series D
Preferred Stockholders that are party to the February 2006 Agreement hereby
waive Section 3.1 [Right of First Refusal] of the February 2006 Agreement with
respect to themselves, and, in addition, on behalf of all of the parties to the
February 2006 Agreement, hereby waive Sections 4.2 [Creation of Senior or Pari
Passu Equity; Issuance of Equity Securities], 4.9 [Restrictions on Indebtedness]
and 4.13 [Adjustments to Warrants] of the February 2006 Agreement, solely for
the purposes of effecting the transactions contemplated by the 2008 Agreement
and waive Sections 4.7 [Change to Charter/By-laws] and 4.10 [Change in
Authorized Capital Stock] solely with respect to the Charter Amendment. The
undersigned Series D Preferred Stockholders agree that any grant or issuance of
awards under the Plan after the Plan Amendment is completed shall not be deemed
to be “Additional Shares of Common Stock” as such term is defined in the
Certificate of Powers, Designations, Preferences and Rights of the Series D
Preferred Stock and the Warrants issued in connection with the February 2006
Agreement if such grant or issuance (a) complies with Section 4.12 [Issuance of
Compensatory Equity Awards] of the February 2006 Agreement, and (b) does not
exceed the maximum number of shares available for awards under the Plan. Each
undersigned Series D Preferred Stockholder understands that his, her or its
waiver and agreements hereunder are irrevocable unless otherwise agreed to in
writing by the Company.

5. Waiver of Provisions of the 2005 Agreement. The undersigned Common
Stockholders that are party to the 2005 Agreement hereby waive Section 3.4
[Right of First Refusal] of the 2005 Agreement with respect to themselves, and,
in addition, on behalf of all of the parties to the 2005 Agreement, hereby waive
Sections 4.2 [Creation of Senior or Pari Passu Equity; Issuance of Equity
Securities], 4.9 [Restrictions on Indebtedness] and 4.13 [Adjustments to
Warrants] of the 2005 Agreement, solely for the purposes of effecting the
transactions contemplated by the 2008 Agreement and waive Sections 4.7 [Change
to Charter/By-laws] and 4.10 [Change in Authorized Capital Stock] solely with
respect to the Charter Amendment. Each undersigned Common Stockholder that is a
party to the 2005 Agreement understands that his, her or its waiver hereunder is
irrevocable unless otherwise agreed to in writing by the Company.

6. Waiver of Provisions of the 2004 Agreement. The undersigned Common
Stockholders that are party to the 2004 Agreement hereby waive Section 3.4
[Right of First Refusal] with respect to themselves, and, in addition, on behalf
of all of the parties to the 2004 Agreement, hereby waive Sections 4.2 [Creation
of Senior or Pari Passu Equity; Issuance of Equity Securities] and 4.9
[Restrictions on Indebtedness] of the 2004 Agreement, solely for the purposes of
effecting the transactions contemplated by the 2008 Agreement and waive Sections
4.7 [Change to Charter/By-laws] and 4.10 [Change in Authorized Capital Stock]
solely with respect to the Charter Amendment. Each undersigned Common
Stockholder that is a party to the 2004 Agreement understands that his, her or
its waiver hereunder is irrevocable unless otherwise agreed to in writing by the
Company.

7. ROFR Parties. As contemplated by Section 1.4 of the 2008 Agreement, certain
ROFR Offerees shall be afforded the ROFR Rights (as such terms are defined in
the 2008 Agreement). If any such ROFR Offerees exercises such ROFR Rights, then
such ROFR Offerees shall become a party to this Agreement with the same effect
as if such ROFR Offerees executed this Agreement on the date hereof.

 

Consent and Waiver Agreement

   4   



--------------------------------------------------------------------------------

8. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed via
facsimile, which shall be deemed an original.

9. Severability. If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity or
enforceability of any other provision and of the entire Agreement shall not be
affected.

10. Enforceability. Upon execution of this Agreement by the undersigned
Stockholders, the validity of any waiver, consent or amendment made hereunder
shall be unaffected by the failure of any one or more stockholders of the
Company to execute this Agreement.

11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

12. Further Assurances. Following the date hereof, each party shall execute,
deliver, acknowledge and file, or shall cause to be executed, acknowledged,
delivered and filed, all such further instruments, certificates and other
documents and shall take, or cause to be taken, such other actions as may
reasonably be requested by any other party in order to carry out the provisions
of this Agreement.

13. Confidentiality. Each undersigned Stockholder hereby agrees that, except as
required by law, to hold in confidence the 2008 Agreement, this Agreement, all
of the terms thereof and all of the transactions contemplated thereby and hereby
until such time as the material terms thereof and hereof are publicly disclosed
by the Company (which the Company agrees to do in compliance with applicable
law).

[Signature page follows]

 

Consent and Waiver Agreement

   5   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY: VERTICAL COMMUNICATIONS, INC. By:  

/s/ KENNETH M. CLINEBELL

  Kenneth M. Clinebell, Chief Financial Officer and Secretary

Signature Page to Consent and Waiver Agreement



--------------------------------------------------------------------------------

STOCKHOLDERS: M/C VENTURE PARTNERS V, L.P. By:   M/C VP V, LLC, its general
partner By:  

/s/ John W. Watkins

Name:   John W. Watkins Title:   Manager M/C VENTURE INVESTORS, LLC By:  

/s/ John W. Watkins

Name:   John W. Watkins Title:   Manager CHESTNUT VENTURE PARTNERS, L.P. By:  
Chestnut Street Partners, Inc., its general partner By:  

/s/ John W. Watkins

Name:   John W. Watkins Title:   Manager

Signature Page to Consent and Waiver Agreement



--------------------------------------------------------------------------------

PATHFINDER VENTURES III, L.L.C. By: RRS Investments II, L.L.C., an Arizona
limited liability company By: Stolworthy Revocable Trust, its Manager By:  

/s/ R. RANDY STOLWORTHY

  R. Randy Stolworthy, its Trustee PATHFINDER VENTURES IV, L.L.C. By: RRS
Investments II, L.L.C., an Arizona limited liability company By: Stolworthy
Revocable Trust, its Manager By:  

/s/ R. RANDY STOLWORTHY

  R. Randy Stolworthy, its Trustee

Signature Page to Consent and Waiver Agreement



--------------------------------------------------------------------------------

/s/ William Y. Tauscher

WILLIAM Y. TAUSCHER, Individually

 

Signature Page to Consent and Waiver Agreement

  